DETAILED ACTION
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyke et al., US-PGPUB 2009/0292505 (hereinafter Van Dyke) in views of  Cohn et al., 

          Regarding Claim 8. Van Dyke discloses detecting an operating characteristic of an industrial machine using one or more sensors of a data collector, the operating characteristic of the industrial machine relating to vibrations detected for at least a portion of the industrial machine (Paragraph [0083], vibration sensor 311);

determining a severity of the operating characteristic, the severity representing an impact of the operating characteristic on the industrial machine, based on a segment of a multi-segment vibration frequency spectra that bounds the vibrations (Paragraph [0004], vibration spectra collection, and determining normal to abnormal machine vibration characteristic detection), wherein the severity corresponds to a severity unit, wherein the segment of a multi-segment vibration frequency spectra that bounds the vibrations is determined by mapping the vibrations to one of a number of severity units based on the determined segment, wherein each of the severity units corresponds to a different range of the multi-segment vibration frequency spectra (Paragraphs [0030], [0070], low frequency range, high frequency range and specific or other frequency ranges; [0073]; Figs. 1 and 2)

predicting a maintenance action to perform against the industrial machine based on the severity of the operating characteristic (Paragraph [0082], predictive maintenance program; Paragraph [0083], early detection of abnormal machine operation and repair of the machine scheduled well before a machine breakdown); and

Van Dyke does not disclose using one or more sensors of a mobile data collector and storing a transaction record of the predicted maintenance action within a ledger of service activity associated with the industrial machine, wherein the ledger uses a blockchain structure to track transaction records for predicted maintenance actions for the industrial machine, wherein each of the transaction records is stored as a block in the blockchain structure.

Cohn discloses a IoT system to predict equipment failure (Abstract; Figs. 3 and 4; Paragraph [0005]) by collecting data through various sensors and performing various functions including monitoring and reporting on the status of a machine (Paragraphs [0001]-[0003]; [0047]), coordinating machine service and repair (Paragraphs [0053]; [0055]) and storing a transaction record of the predicted maintenance action within a ledger of service activity associated with the industrial machine, wherein the ledger uses a blockchain structure to track transaction records for predicted maintenance actions for the industrial machine, wherein each of the transaction records is stored as a block in the blockchain structure (Paragraphs [0018]-[0019], distributed ledger using blockchain; [0022]; [0041]; [0058])

Abstract, mobile data collection; Fig. 4; Paragraphs [0009]; [0011]; [0016]; [0019], machine maintenance; [0134])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Cohn and Gil in Van Dyke and use one or more sensors of a mobile data collector and store a transaction record of the predicted maintenance action within a ledger of service activity associated with the industrial machine, wherein the ledger uses a blockchain structure to track transaction records for predicted maintenance actions for the industrial machine, wherein each of the transaction records is stored as a block in the blockchain structure, so as to easily and efficiently capture sensor data using mobile devices and perform self-service tasks such as self-diagnosis, predict equipment failure and anticipate service needs.

          Regarding Claim 9. Gil discloses the mobile data collector is a mobile robot (Paragraph [0134])

          Regarding Claim 10. Gil disclose the mobile data collector is a (Claim mobile vehicle)

          Regarding Claim 11. Gil discloses the mobile data collector is a handheld device (Paragraph [0134])

          Regarding Claim 12. Gil discloses the mobile data collector is a wearable device (Paragraph [0134])

          Regarding Claim 13. Van Dyke discloses mapping the vibrations to a first severity unit when the frequency of the vibrations corresponds to a below a low-end knee threshold-range of the multi-segment vibration frequency spectra, mapping the vibrations to a second severity unit when the frequency of the vibrations corresponds to a mid-range of the multi-segment vibration frequency spectra, and mapping the vibrations to a third severity unit when the frequency of the vibrations corresponds to an above a high-end knee threshold-range of the multi-segment vibration frequency spectra (Paragraph [0004], vibration spectra; Paragraphs [0030], [0070], low frequency range, high frequency range and specific or other frequency ranges; [0073]; Figs. 1 and 2)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865